February 5, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     IN RE SILVER 1999 LEXUS GS300 4DR, TXLP-DG4C418, AND VIN
              #T8BD68S3X0066038 AND OTHER PROPERTY

NO. 14-12-00955-CV

                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 15, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Anthony Ronald Rodriguez.
      We further order this decision certified below for observance.